Citation Nr: 0213681	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the reduction of the veteran's combined disability 
rating for residuals of combat wounds to the abdomen and 
chest from 30 percent to 20 percent disabling, effective from 
June 1, 2000, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from November 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

This case was previously denied by the Board in a decision 
issued on July 30, 2001.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which vacated the Board's decision in an order dated 
May 10, 2002, and remanded the matter back to the Board.  The 
Court also granted the parties' Joint Motion to Vacate and 
Remand, and to Stay Further Proceedings (Joint Motion).  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.  

2.  In a November 1946 rating decision, the veteran was 
awarded service connection for a "wound, abdomen, muscle 
group XIX, moderate," rated as 10 percent disabling from 
November 1945, under Diagnostic Code 5319.

3.  In a June 1981 rating decision, the RO recharacterized 
the veteran's disability as "wound, chest, region of 
sternum, history wound abdomen, moderate, (formerly coded 
under 5319," rated as 10 percent under Diagnostic Code 5321, 
from April 1946.  

4.  In a December 1981 rating decision, the RO awarded 
service connection for a "small metallic fragment, right 
lung, asymptomatic," rated as noncompensable from March 
1981, under Diagnostic Code 6818.

5.  In a September 1993 BVA decision, the Board bifurcated 
the "wound, chest, region of sternum, history wound 
abdomen" disability by rating the "sternum" symptoms 
together with the "residuals of a shell fragment wound to 
the muscles of respiration and pleural cavity" (previously 
small metallic fragment, right lung), and assigned a 20 
percent under Diagnostic Code 6818; the Board also referred 
back to the RO the matter of the correct current separate 
rating for injury to the muscles of the abdominal wall.

6.  In an October 1993 rating decision, the RO implemented 
the Board's decision and listed the veteran's disabilities of 
the torso as including a 20 percent rating for a "small 
metallic fragment, right lung, muscles of respiration and 
pleural cavity," and a 10 percent rating for "wound, chest, 
sternum, history of wound to the abdomen," resulting in a 
combined 30 percent rating for the residuals of combat wounds 
of the chest and abdomen.

7.  In a May 1999 rating decision, the RO proposed reducing 
the combined rating for the veteran's residuals of combat 
wounds to the chest and abdomen from 30 percent to 20 
percent, for the period following January 14, 1991, based on 
error in the October 1993 rating decision.

8.  In a December 1999 hearing officer's decision, the 
combined rating for the residuals of combat wounds to the 
chest and abdomen was reduced from 30 percent to 20 percent, 
effective from June 1, 2000.  

9.  The RO's decision to reduce the combined disability 
rating for the veteran's residuals of combat wounds 
associated with the chest and abdomen was not proper, as it 
effectively resulted in severance of a protected grant of 
service connection, and a protected disability rating. 

CONCLUSION OF LAW

The reduction of the veteran's combined disability rating for 
residuals of combat wounds to the abdomen and chest from 30 
percent to 20 percent disabling, effective from June 1, 2000, 
was not proper, and the combined 30 percent rating is 
restored.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102 and 3.159); 
38 C.F.R. §§ 3.105, 3.344, 3.951 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's disagreement with the 
RO's actions concerning his service-connected residuals of 
combat wounds to the chest and abdomen, sustained during 
active service.  Specifically, the veteran maintains that the 
RO took inappropriate action with regard to a protected grant 
for service connection for abdominal wound residuals, 
originally rated as 10 percent disabling.  

As noted in the Introduction to this decision, the Board 
previously denied this appeal in July 2001 decision.  The 
veteran appealed that decision to the Court, which vacated 
the Board's decision and remanded the matter back to the 
Board for readjudication.  The Court also granted the 
parties' Joint Motion.  The Board has carefully reviewed the 
Joint Motion to ascertain the appellant's arguments.  The 
Joint Motion set forth a detailed history of this appeal, and 
instructs the Board to take the following action:

On remand, the Board must address 
Appellant's specific contentions 
regarding a protected grant of SC for 
abdominal wound residuals, including the 
matter of the September 1993 Board 
directive that '[i]njury to the muscles 
of the abdominal wall should be evaluated 
separate and apart from injury to the 
muscles of respiration' ..., as it appears 
that the RO failed to take 'appropriate 
action' in this regard.  Indeed, the 
latest rating decisions ... (June 1999, 
December 1999 and April 2000) do not even 
acknowledge an abdominal wound 'by 
history.'

If the Board, on remand, invokes 
equitable considerations regarding the 
matter of a protected grant of SC, and 
preserved 10 percent rating, for 
abdominal wound residuals, it must fully 
explain the basis for such conclusion, 
including the authority upon which it 
relies.

Joint Remand, at 10.  The Board will fully examine the record 
in light of the foregoing arguments, and provide a detailed 
explanation for its conclusion.

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA statutes and the implementing regulations will be 
collectively referred to as "the VCAA." 

The veteran and his representative have not presented any 
argument with regard to the impact of the VCAA on this 
appeal, and the Joint Motion is entirely silent as to any 
reference to the VCAA.  Nevertheless, to the extent that the 
VCAA is applicable in this appeal, the Board will review its 
impact.  Although the RO did not explicitly consider the 
impact of the VCAA on this appeal, the Board finds no 
prejudice in proceeding with adjudication of this appeal, for 
reasons explained below.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant).

One requirement under the VCAA is that VA notify a claimant 
of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA would 
attempt to obtain.  38 U.S.C.A. § 5103; see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain). VA 
also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A; see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001)(enactment of the VCAA 
does not affect questions of statutory interpretation).  Id. 
at 149.  In the present case, although the veteran has not 
presented any argument regarding the VCAA, the Board finds 
that the duties to notify and assist the veteran were 
satisfied, and that there is no reasonable possibility that 
any further assistance would aid the veteran in 
substantiating his claim, particularly as this case involves 
a legal determination, rather than a factual determination.  
Moreover, in light of the Board's favorable outcome in this 
decision, any potential deficiencies in VCAA compliance are 
rendered moot.

As appropriately noted by the Joint Motion, "[t]he facts in 
this case, particularly the adjudicative actions taken over 
the years by the regional office ... and the Board, are 
complex."  Joint Motion, at 2.  The Joint Motion set forth a 
detailed and accurate history of this appeal.  For purposes 
of clarity in the present decision, the Board will also 
outline the history of this appeal.  

The veteran had active service from November 1943 to November 
1945.  According to his service medical records, in September 
1944, he was walking behind a jeep when it exploded, at which 
time he sustained injuries to his upper left abdomen and 
lower left chest.  In October 1944, he sustained a 
penetrating shell fragment wound to the sternum and left 
upper lobe of the lung.  The veteran's service separation 
examination report lists him as having been wounded in the 
chest and left leg in October 1944, and wounded all over his 
body in September 1944.

In a November 1946 rating decision, the veteran was awarded 
service connection for a "wound, abdomen, muscle group XIX, 
moderate," sustained in combat, which the RO rated as 10 
percent disabling from November 1945, under Diagnostic Code 
5319.  In that same decision, the veteran was awarded service 
connection for a thigh wound and scars, both of which are not 
the subject of this appeal.  Subsequently, in decisions dated 
in December 1947, December 1957, and January 1972, the RO 
confirmed the veteran's combat ratings on the basis that the 
medical evidence showed no material change in his wounds.  

In March 1981, the veteran initiated a claim for service 
connection for a wound to his left chest and for asthma.  In 
a June 1981 rating decision, the RO reviewed the veteran's 
past medical evidence and found no evidence of an abdomen 
injury.  Rather, the injury appeared to be more in the chest 
region.  Consequently, the RO recharacterized the veteran's 
service-connected abdomen wound as a "wound, chest, region 
of sternum, history wound abdomen, moderate, (formerly coded 
under 5319," and assigned a 10 percent rating under 
Diagnostic Code 5321, from April 1946.  

In October and November 1981, the veteran submitted 
statements indicating that recent x-rays had shown shell 
fragment wounds in his right chest.  In a December 1981 
rating decision, the RO awarded service connection for a 
"small metallic fragment, right lung, asymptomatic," rated 
as noncompensable from March 1981, under Diagnostic Code 
6818.

In January 1991, the veteran submitted a claim for service 
connection for chest pains, secondary to his shell fragment 
wounds.  In a November 1991 rating decision, the RO found no 
evidence of symptoms warranting a higher rating in the 
veteran's right lung injury.  The veteran appealed that 
decision to the Board, which issued a decision in September 
1993.

In adjudicating the claim then on appeal, the Board 
recharacterized the issue as follows:  "Entitlement to an 
increased rating for residuals of a shell fragment wound to 
the muscles of respiration and the pleural cavity, currently 
evaluated in combination as 10 percent disabling."  In doing 
so, the Board explained that it did "not concur with the RO 
action in assigning separate ratings for injury to Muscle 
Group XXI and for pleural cavity injury."  The Board also 
stated that it did "not concur with the RO evaluating injury 
to the muscles of respiration and injury to the muscles of 
the abdominal wall (Muscle Group XIX) as one disability."  
The Board stated that "[i]njury to the muscles of the 
abdominal wall should be evaluated separate and apart from 
injury to the muscles of respiration."  As such, the Board 
indicated that it would address the proper rating for injury 
to Muscle Group XXI and for pleural cavity injury, but that 
"the matter of the correct current separate rating for 
injury to the muscles of the abdominal wall ... was referred to 
the RO for appropriate action."  (emphasis in original).  
Moreover, the Board concluded that "in lieu of the 10 
percent rating for residuals of a shell fragment wound to the 
chest and the noncompensable rating for small metallic 
fragments, right lung, we conclude that a 20 percent rating 
for residuals of a shell fragment wound to the muscles of 
respiration and the pleural cavity is warranted, and is 
appropriately assigned on the basis of the provisions of Code 
6818."  The Board indicated that it had considered whether a 
higher rating was warranted under Diagnostic Code 5321, but 
found that Diagnostic Code 6818 afforded a higher rating.  

Following the Board's September 1993 decision the RO 
implemented the Board's decision in an October 1993 rating 
decision.  The RO did not include any analysis, but simply 
stated that it was incorporating by reference the BVA 
decision.  With regard to the veteran's chest disability, the 
RO listed the following ratings:  a 20 percent rating for a 
"small metallic fragment, right lung, muscles of respiration 
and pleural cavity," rated under Diagnostic Code 6818 as 
noncompensable from March 1981, and as 20 percent disabling 
from January 1991.  The RO also kept in place the 10 percent 
rating for "wound, chest, sternum, history of wound to the 
abdomen," rated under Diagnostic Code 5321.  The combined 
rating from January 1991 was 30 percent.  

In November 1998, the veteran initiated a claim for an 
increased rating for his disabilities.  An April 1999 rating 
decision confirmed and continued the disability ratings then 
in effect.  However, in a May 1999 rating decision, the RO 
proposed to decrease the combined rating for the veteran's 
residuals, shell fragment wound to the muscles of respiration 
and the pleural cavity, from 30 percent to 20 percent, based 
on error in the October 1993 rating decision.  The RO found 
that when rating action was taken to implement the September 
1993 Board decision, the veteran was incorrectly assigned a 
combined 30 percent rating under two diagnostic codes for the 
same disability.  The RO recognized that disability ratings 
may not be reduced after they have been in effect for 10 
years.  The RO further recognized that a 10 percent rating 
had been in effect since 1945, first rated under Diagnostic 
Code 5319, and then Diagnostic Code 5321.  However, the RO 
noted that since January 14, 1991, the veteran's disability 
was assigned a combined rating of 30 percent, under two 
diagnostic codes.  The RO found this improper, and proposed 
reducing the combined 30 percent rating to 20 percent, 
effective from January 14, 1991.  In the meantime, in a June 
1999 rating decision, the RO determined that the veteran was 
entitled to a 20 percent rating for a shell fragment wound of 
the muscles of respiration and pleural cavity with retained 
metallic fragment for the period of April 1, 1946 to January 
13, 1991.  The RO indicated that the veteran had been 
assigned a 10 percent rating during this time period, but was 
actually entitled to a 20 percent rating.  

In a December 1999 hearing officer's decision, the combined 
disability rating for the veteran's disabilities associated 
with the residuals of combat wounds to the abdomen and chest 
were reduced from 30 percent to 20 percent from June 1, 2000. 
The veteran disagreed with the RO's decision to reduce the 
combined rating, and initiated this appeal.

According to VA regulations, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under VA law 
will not be reduced to less than such evaluation except upon 
a showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951; but see Gifford v. Brown, 6 Vet. App. 269, 271 
(1994) (a case in which service connection was in effect for 
a gunshot wound to the right thigh for more than 20 years; it 
was later found that the actual injury was to the left thigh, 
and the disability was recharacterized as such; the Court 
held that "the part of the rating that was protected, was a 
disability stemming from a gunshot wound to a thigh." 
(emphasis in original)).   

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  Except as provided in paragraphs (d) 
and (e) of this section, where an award is reduced or 
discontinued because of administrative error or error in 
judgment, the provisions of 38 C.F.R. § 3.500(b)(2) 
(pertaining to effective dates of rating reductions) will 
apply.  38 C.F.R. § 3.105(a).  

Where the reduction in evaluation of a service-connected 
disability is considered warranted, and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared, setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e).  
Furthermore, the veteran is to be notified of the 
contemplated action (reduction or discontinuance), given 
detailed reasons therefor, and given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
veteran is also to be informed that he may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§ 3.105(e), (h).  

The Board has carefully reviewed the facts of this case and 
the procedural history, as outlined above, and concludes that 
it was improper for the RO to reduce the combined disability 
rating for his residuals of combat wounds to the chest and 
abdomen from 30 percent to 20 percent, effective from June 1, 
2000, and the combined 30 percent rating is restored.  In 
reviewing the history of this case, it is apparent to the 
Board why the RO proposed reducing the combined rating in the 
May 1999 decision.  Essentially, the RO found that the 
veteran's residuals of combat wounds to the chest and abdomen 
had been recharacterized into one disability rated as 20 
percent disabling, and that the additional 10 percent rating 
was pyramiding, and as such erroneous.  

However, the Board disagrees with the RO's analysis for the 
following reasons.  The Board finds that had the September 
1993 BVA decision merely recharacterized the entire 
disability associated with the residuals of combat wounds to 
the chest and the abdomen as one disability, it would be 
clear that it was improper for the RO to carry through the 10 
percent rating for a history of an abdomen wound in the 
October 1993 rating decision.  See Gifford, supra.  
Nevertheless, the Board did not recharacterize the veteran's 
symptoms into one disability.  Rather, the Board bifurcated 
the "wound, chest, region of sternum, history wound 
abdomen" by rating the "sternum" symptoms together with 
the "residuals of a shell fragment wound to the muscles of 
respiration and pleural cavity," and collectively assigning 
a 20 percent under Diagnostic Code 6818.  The Board also 
referred back to the RO the matter of the correct current 
separate rating for injury to the muscles of the abdominal 
wall.  This action is significant, because it indicates that 
the Board's intention was to retain two separate disabilities 
- a chest disability associated with respiration, and a 
disability associated with injury to muscles of the abdomen.  

Furthermore, the RO's action in the October 1993 rating 
decision, which implemented the Board's decision, properly 
retained two separate disabilities pertaining to residuals of 
combat wounds to the torso.  The first disability was "small 
metallic fragment, right lung, muscles of respiration and 
pleural cavity," rated under Diagnostic Code 6818 as 
noncompensable from March 1981, and as 20 percent from 1991.  
The second disability was "wound, chest, sternum, history of 
wound to abdomen, moderate," rated as 10 percent from April 
1946, under Diagnostic Code 5321.  The RO probably should 
have listed second disability as rated under Diagnostic Code 
5319, which evaluates the abdomen muscles, to clarify that 
this disability was not simply a second chest disability.  
Nevertheless, the outcome was the same - the veteran's 
original 10 percent rating for an abdomen rating remained in 
effect, and the symptoms associated with the chest and 
respiration were grouped into a 20 percent rating under 
Diagnostic Code 6818.  

In the May 1999 rating decision, the RO found error in the 
foregoing decision, noting that the veteran should not have 
been assigned two separate ratings under Diagnostic Code 
6818, and 5321.  The RO considered this pyramiding, as 
discussed in the Board's September 1993 decision.  The Board 
agrees that the RO properly interpreted the Board's 1993 
decision to the extent that the veteran was not supposed to 
have two separate ratings for respiratory symptoms under 
Diagnostic Code 6818 and 5321.  However, the Board finds that 
it was not proper for the RO to reduce the veteran's combined 
disability rating for his residuals of combat wounds to the 
chest from 30 percent to 20 percent.  This is because the 
Board's 1993 decision clearly indicated that by evaluating 
the chest and respiration symptoms as one disability, and by 
referring back the abdomen rating, there were two separated 
disabilities at issue.  The RO incorrectly removed any 
reference to an abdomen injury from the veteran's ratings 
(although the Board emphasized that the 10 percent rating was 
not actually removed until June 1, 2000).  Moreover, the RO's 
action had the effect of severing a protected grant of 
service connection, and a protected disability rating. 

The Board reiterates that it is not improper to 
recharacterize disabilities that have been in effect more 
than 20 years.  See Gifford, supra.  However, in the present 
case, the Board's September 1993 decision only 
recharacterized the disability of the abdomen to the extent 
the chest wound symptoms were rated together with the small 
metallic fragment in the lung.  The Board referred back to 
the RO the abdomen disability, thus retaining the award of 
service connection for an abdomen injury, rated separately 
from the chest disability.

Since the time of the May 1999 rating decision, the veteran's 
residuals of combat wounds to the torso have been variously 
characterized, and all references to an abdomen wound were 
dropped with the implementation of the June 1999 rating 
decision.  Nevertheless, a careful review of the history of 
the torso ratings since the time of the October 1993 rating 
decision reveals that the original 10 percent rating for the 
abdomen injury remained in effect since the original award, 
although it was recharacterized over time, and incorrectly 
rated under Diagnostic Code 5321 (which rates the muscles of 
respiration, not the abdomen muscles).  The 10 percent rating 
was not reduced to noncompensable until June 1, 2000. 

The most recent rating decision of record, dated in December 
1999, properly lists the percentages for the veteran's 
various residuals of combat wounds to the chest and abdomen 
up until the June 1, 2000, rating reduction.  For purposes of 
clarity, the Board will set forth a brief explanation of 
those ratings.  From April 1946, to January 14, 1991, the 
veteran is assigned a 20 percent rating under Diagnostic 
Codes 6818-5321, which according to a June 1999 rating 
decision includes the 10 percent rating for the abdomen 
injury.  That disability is presently characterized as 
"shell fragment wound of the muscles of respiration and 
pleural cavity with retained foreign body right lung," and 
should actually include a reference to a history of an 
abdomen injury.  From January 14, 1991, the foregoing 
disability is rated as 10 percent disabling, to reflect the 
original 10 percent rating for the abdomen injury (although 
the disability should probably be recharacterized to reflect 
such, and rated under Diagnostic Code 5319).  That rating was 
reduced to noncompensable effective June 1, 2000, which the 
Board finds improper in this decision.  From January 14, 
1991, to the present, the veteran is assigned a 20 percent 
rating under Diagnostic Code 6818 for the recharacterized 
disability of the residuals of the chest injury with 
associated pleural cavity and respiration disability.  That 
disability is listed as "shell fragment wound of the muscles 
of respiration and pleural cavity with retained foreign body 
right lung with mild restrictive defect." 

In short, the Board finds that the RO's action to reduce the 
veteran's combined disability rating for residuals of combat 
wounds to the abdomen and chest from 30 percent to 20 percent 
disabling, effective from June 1, 2000, was improper, and the 
combined 30 percent rating is hereby restored.  


ORDER

Reduction of the veteran's combined disability rating for 
residuals of combat wounds to the abdomen and chest from 30 
percent to 20 percent disabling, effective from June 1, 2000, 
was not proper, and the combined 30 percent rating is 
restored.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

